DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 10, filed 13 Dec 2021, with respect to the specification objections have been fully considered and are persuasive.  The objections to the specification, including the abstract, of 13 Dec 2021 have been withdrawn in view of the amended specification and the amended abstract. 
Applicant’s arguments, see pg. 10, filed 13 Dec 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 13 Dec 2021 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 10, filed 13 Dec 2021, with respect to the Claim Interpretation under 35 U.S.C. 112f have been fully considered and are persuasive.  The Claim Interpretation under 35 U.S.C. 112f of 13 Dec 2021 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 11, filed 13 Dec 2021, with respect to the 35 U.S.C. 112(a) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of 13 Dec 2021 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 11, filed 13 Dec 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of 13 Dec 2021 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 11-12, filed 13 Dec 2021, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections of 13 Dec 2021 have been withdrawn in view of the amended claims. 
Applicant's arguments, see pg. 12-14, filed 13 Dec 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive in part. 
Regarding claim 1, Applicant argues, see pg. 13, that “Izumihara does not disclose for each motional phase of the subject, determining the focal size based on the motional phase.” However, the Examiner respectfully disagrees. The claim does not define the scope of a motional phase. Therefore, under a broadest reasonable interpretation, Izumihara discloses motional phases, or magnitudes or speeds of movement of the subject, that are considered in determining a focal spot size (see at least [0063] of Izumihara). See the 35 U.S.C. 103 rejections below. Applicant may consider specifying in the independent claims that the motional phase is a cardiac phase to distinguish the claimed invention from Izumihara.

Status of Claims
Claims 1-13 are currently examination. Claim 14 has been cancelled since the Non-Final Office Action of 06 Oct 2021.

Claim Objections
Claims 12-13 are objected to because of the following informalities:  
“the X-ray images” should read “the sequence of X-ray images” (claim 12);
“which, when executed by a processor cause the processor to:” should read “which, when executed by a processor, cause the processor to:” (claim 13); and
“the at least one imaging parameter” should read “at least one imaging parameter” (claim 13).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the preamble “determining an imaging parameter” as well as the functional limitation “determine an acquisition mode that defines at least one imaging parameter …” It is unclear whether the preamble “determining an imaging parameter” is referring to the functional limitation “determine an acquisition mode that defines at least one imaging parameter …” or otherwise. Claims 2-9 inherit the deficiency by the nature of their dependency on claim 1. 
Claim 1 recites the limitation “receive a status signal indicating a motion status comprising the motional phase of the object of interest”. The limitation recites the broad recitation “a motion status” and also recites “the motional phase of the object of interest” which is the narrower statement of the range/limitation of “a motion status”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-9 inherit the deficiency by the nature of their dependency on claim 1.
Claim 1 recites the limitation “determine an acquisition mode that defines at least one imaging parameter based on the motional phase, wherein the at least one imaging parameter includes a focal spot”. The limitation recites the broad recitation “at least one imaging parameter” and also recites “a focal spot” which is the narrower statement of the range/limitation of “the at least one imaging parameter”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 2-9 inherit the deficiency by the nature of their dependency on claim 1.
Claim 6 recites the limitation “the X-ray imaging system”. The antecedent basis for this limitation is unclear. It is unclear whether the limitation is referring to: a) “a system” of claim 6; b) “the X-ray imaging apparatus” recited in claim 6; or c) otherwise. Claims 4-5 and 7-9 inherit the deficiency by the nature of their dependency on claim 6. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the X-ray image system”.
Claim 10 recites the limitation “receiving a status signal indicating a motion status comprising the motional phase of the object of interest”. The limitation recites the broad recitation “a motion status” and also recites “the motional phase of the object of interest” which is the narrower statement of the range/limitation of “a motion status”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 11-12 inherit the deficiency by the nature of their dependency on claim 10.
Claim 10 recites the limitation “determining an acquisition mode that defines at least one imaging parameter based on the motional phase, wherein the at least one imaging parameter includes a focal spot”. The limitation recites the broad recitation “at least one imaging parameter” and also recites “a focal spot” which is the narrower statement of the range/limitation of “the at least one imaging parameter”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claims 10-12  inherit the deficiency by the nature of their dependency on claim 10.
Claim 13 recites the limitation “receive a status signal indicating a motion status comprising the motional phase of the object of interest”. The limitation recites the broad recitation “a motion status” and also recites “the motional phase of the object of interest” which is the narrower statement of the range/limitation of “a motion status”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 13 recites the limitation “determine an acquisition mode that defines at least one imaging parameter based on the motional phase, wherein the at least one imaging parameter includes a focal spot”. The limitation recites the broad recitation “at least one imaging parameter” and also recites “a focal spot” which is the narrower statement of the range/limitation of “the at least one imaging parameter”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Profio et al. (US PG Pub No. 2018/0061045, priority date of 31 Aug 2016) - hereinafter referred to as Profio - in view of Izumihara et al. (Japanese Patent No. 2002/058665, a copy of machine translation previously provided) - hereinafter referred to as Izumihara.
Regarding claim 1, Profio discloses a device (Fig. 4) for determining an imaging parameter (at least Fig. 2), the device comprising:
a processor (processing unit 132; [0040]: processing circuitry configured to perform one or more tasks, functions, or steps discussed herein) configured to:
receive a status signal indicating a motion status comprising a motional phase of an object of interest ([0045]: at 206, performance information corresponding to the scan is determined, including a note or comment on occurrences or observation by a user or operator, such as an observation of excessive motion of a subject being imaged or any other anomaly or abnormality during a procedure);
determine an acquisition mode that defines at least one imaging parameter ([0048]: an update is determined to imaging protocol based on or using the performance information acquired at 206 … determine which parameter settings (or combination of settings; [0049]: control information provided to implement the determined update) provide desired or relatively high scan quality), wherein the at least one imaging parameter includes a focal spot size ([0049]: control information adjusts focal spot size); and
transmit the at least one imaging parameter to an X-ray imaging apparatus ([0049]: control information updating the protocol sent to transmit the updated protocol to the imaging acquisition unit; [0018]: imaging acquisition unit 110 includes CT acquisition unit) configured to generate an X-ray pulse based on the at least one imaging parameter ([0019]: X-rays from X-ray source 112 guided to an object to be imaged; [0020]: X-rays based on the protocol with protocol settings).
	It is noted that the limitation “a motion status comprising the motional phase of the object of interest” has been given a broadest reasonable interpretation including Profio’s excessive motion of a subject being imaged ([0045]). Additionally, Profio discloses in at least Fig. 3 and [0015], [0034]-[0035] that the determined acquisition mode, or the imaging protocol, is updated based on the scan quality, which may be affected by patient motion, in a closed loop adjustment of scanning settings. Therefore, Profio’s processor is configured to perform the functional limitations of claim 1 for each motion phase, or excessive motion of the subject being imaged.
	Profio does not disclose:
determining an acquisition mode that defines at least one imaging parameter based on motional phases.
	Izumihara, however, discloses:
determining an acquisition mode that defines at least one imaging parameter based on motional phases ([0063]: changing the focal size is used, and when the speed of movement of the subject exceeds a predetermined value, the focal size of the X-ray tube 10 is changed from a small value to a large value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Profio’s determination of an acquisition mode to include Izumihara’s determination of an acquisition mode based on motional phases. The motivation for the combination would have been to minimize “blurring caused by vibration of an organ or an apparatus occurs depending on an examination site, and thus, the image quality deteriorates”, as taught by Izumihara ([0062]).
Regarding claim 2, Profio in view of Izumihara discloses all limitations of claim 1, as discussed above, and Profio discloses:
wherein the at least one imaging parameter further includes an X-ray intensity for the X-ray pulse ([0049]: control information adjusts tube voltage, tube current).
Regarding claim 6, Profino in view of Izumihara discloses all limitations of claim 1, as discussed above, and Profio further discloses:
an X-ray tube (X-ray source 312) configured to emit the X-ray pulse ([0061]: project X-rays), and
a controller configured to receive the at least one imaging parameter transmitted from the device and control the X-ray tube based on the at least on imaging parameter (X-ray controller 344; [0061]: X-ray controller 344 controls a focal spot size of the X-ray source 312 based on the scan settings defined by the scan prescription or protocol).
Regarding claim 4, Profino in view of Izumihara discloses all limitations of claim 6, as discussed above, and Profino discloses:
wherein the controller (X-ray controller 344) is configured to provide a constant X-ray pulse dose for X-ray pulses based on the at least one imaging parameter ([0061]: X-ray controller 344 controls a focal spot size of the X-ray source 312 based on the scan settings defined by the scan prescription or protocol).
Regarding claim 5, Profino in view of Izumihara discloses all limitations of claim 6, as discussed above, and Profino discloses:
wherein the controller (X-ray controller 344) is configured to set an X-ray pulse dose by adapting a pulse duration in combination with adapting an X-ray tube voltage and/or an X-ray tube current ([0061]: X-ray controller 344 that provides power and timing signals to the X-ray source 312 based on the scan settings defined by the scan prescription or protocol and deliver power (e.g., tube current, tube voltage) and/or configure the X-ray source 312 to project X-rays).
Regarding claim 7, Profio in view of Izumihara discloses all limitations of claim 6, as discussed above, and Profio further discloses:
an electro-cardiograph machine (physiologic sensor 311; [0057]: physiologic sensor 311 (e.g., electrocardiogram (ECG))) configured to determine the motion status of the object of interest and to provide the status signal to the device ([0057]: physiologic sensor 311 (e.g., electrocardiogram (ECG)) proximate to the patient 323 for cardiac or respiratory gating; [0038]: control information adjusts scanning parameters including cardiac acquisition phase).
Regarding claim 8, Profio in view of Izumihara discloses all limitations of claim 6, as discussed above, and Profio discloses:
wherein the controller (X-ray controller 344) is configured to adjust a tube voltage of the X-ray tube to control an X-ray intensity for an X-ray pulse ([0061]: X-ray controller 344 provides power and timing signals to the X-ray source 312 based on the scan settings defined by the scan prescription or protocol; [0049]: control information adjusts tube voltage and tube voltage).
Regarding claim 10, Profio discloses a method for determining an imaging parameter for generating an X-ray pulse (at least Fig. 2), the device comprising:
receiving a status signal indicating a motion status comprising a motional phase of an object of interest ([0045]: at 206, performance information corresponding to the scan is determined, including a note or comment on occurrences or observation by a user or operator, such as an observation of excessive motion of a subject being imaged or any other anomaly or abnormality during a procedure);
determining an acquisition mode that defines at least one imaging parameter ([0048]: an update is determined to imaging protocol based on or using the performance information acquired at 206 … determine which parameter settings (or combination of settings; [0049]: control information provided to implement the determined update) provide desired or relatively high scan quality), wherein the at least one imaging parameter includes a focal spot size ([0049]: control information adjusts focal spot size); and
transmitting the at least one imaging parameter to an X-ray imaging apparatus ([0049]: control information updating the protocol sent to transmit the updated protocol to the imaging acquisition unit; [0018]: imaging acquisition unit 110 includes CT acquisition unit) configured to generate an X-ray pulse based on the at least one imaging parameter ([0019]: X-rays from X-ray source 112 guided to an object to be imaged; [0020]: X-rays based on the protocol with protocol settings).
	It is noted that the limitation “a motion status comprising the motional phase of the object of interest” has been given a broadest reasonable interpretation including Profio’s excessive motion of a subject being imaged ([0045]). Additionally, Profio discloses in at least Fig. 3 and [0015], [0034]-[0035] that the determined acquisition mode, or the imaging protocol, is updated based on the scan quality, which may be affected by patient motion, in a closed loop adjustment of scanning settings. Therefore, Profio’s processor is configured to perform the functional limitations of claim 1 for each motion phase, or excessive motion of the subject being imaged.
	Profio does not disclose:
determining an acquisition mode that defines at least one imaging parameter based on motional phases.
	Izumihara, however, discloses:
determining an acquisition mode that defines at least one imaging parameter based on motional phases ([0063]: changing the focal size is used, and when the speed of movement of the subject exceeds a predetermined value, the focal size of the X-ray tube 10 is changed from a small value to a large value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Profio’s method of determining an acquisition mode to include Izumihara’s method of determining an acquisition mode based on motional phases. The motivation for the combination would have been to minimize “blurring caused by vibration of an organ or an apparatus occurs depending on an examination site, and thus, the image quality deteriorates”, as taught by Izumihara ([0062]).
Regarding claim 13, Profio discloses a non-transitory computer-readable storage medium (memory 134) having a computer program comprising instructions ([0041]: memory 134 includes instructions for performing one or more aspects of the methods, steps, or processes discussed herein), which, when executed by a processor (processing unit 132; [0040]: processing circuitry configured to perform one or more tasks, functions, or steps discussed herein) cause the processor to:
receive a status signal indicating a motion status comprising a motional phase of an object of interest ([0045]: at 206, performance information corresponding to the scan is determined, including a note or comment on occurrences or observation by a user or operator, such as an observation of excessive motion of a subject being imaged or any other anomaly or abnormality during a procedure);
determine an acquisition mode that defines at least one imaging parameter ([0048]: an update is determined to imaging protocol based on or using the performance information acquired at 206 … determine which parameter settings (or combination of settings; [0049]: control information provided to implement the determined update) provide desired or relatively high scan quality), wherein the at least one imaging parameter includes a focal spot size ([0049]: control information adjusts focal spot size); and
transmit the at least one imaging parameter to an X-ray imaging apparatus ([0049]: control information updating the protocol sent to transmit the updated protocol to the imaging acquisition unit; [0018]: imaging acquisition unit 110 includes CT acquisition unit) configured to generate an X-ray pulse based on the at least one imaging parameter ([0019]: X-rays from X-ray source 112 guided to an object to be imaged; [0020]: X-rays based on the protocol with protocol settings).
	It is noted that the limitation “a motion status comprising the motional phase of the object of interest” has been given a broadest reasonable interpretation including Profio’s excessive motion of a subject being imaged ([0045]). Additionally, Profio discloses in at least Fig. 3 and [0015], [0034]-[0035] that the determined acquisition mode, or the imaging protocol, is updated based on the scan quality, which may be affected by patient motion, in a closed loop adjustment of scanning settings. Therefore, Profio’s processor is configured to perform the functional limitations of claim 1 for each motion phase, or excessive motion of the subject being imaged.
	Profio does not disclose:
determining an acquisition mode that defines at least one imaging parameter based on motional phases.
	Izumihara, however, discloses:
determining an acquisition mode that defines at least one imaging parameter based on motional phases ([0063]: changing the focal size is used, and when the speed of movement of the subject exceeds a predetermined value, the focal size of the X-ray tube 10 is changed from a small value to a large value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Profio’s method of determining an acquisition mode to include Izumihara’s method of determining an acquisition mode based on motional phases. The motivation for the combination would have been to minimize “blurring caused by vibration of an organ or an apparatus occurs depending on an examination site, and thus, the image quality deteriorates”, as taught by Izumihara ([0062]).
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Profio in view of Izumihara as applied to claims 2 and 6, respectively above, and further in view of Rasche (US Patent Pub No. 2006/0215815, provided by Applicant in IDS of 08 May 2020).
Regarding claim 3, Profio in view of Izumihara discloses all limitations of claim 2, as discussed above, and Profio does not disclose:
wherein each motional phase comprises a rest phase or a movement phase, and
the processor is configured to provide a smaller focal spot size and/or a longer pulse duration for the rest phase than for the movement phase.
	Rasche, however, discloses:
a motion status comprising rest phase and movement phase ([0038]-[0039]: record during systole (phase of greatest movement) and diastole; [0002]: diastole is a low-movement phase).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Profio’s receiving a status signal indicating a motion status to include Profio’s status signal indicating rest and movement phases. The motivation for the combination would have been allow detection of motion phased on a cardiac cycle, since contraction and relaxation of a heart affect quality of X-ray images, as suggested by Rasche ([0038]-[0039]).
	Izumihara further discloses:
providing a smaller focal spot size when a motional phase is less than a threshold motional phase ([0063]: when the speed of movement of the subject exceeds a predetermined value, the focal size of the X-ray tube 10 is changed from a small value to a large value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Profio’s determination of an acquisition mode to include Izumihara’s determination of focal spot size based on a threshold. The motivation for the combination would have been to minimize “blurring caused by vibration of an organ or an apparatus occurs depending on an examination site, and thus, the image quality deteriorates”, as taught by Izumihara ([0062]). 
Regarding claim 9, Profio in view of Izumihara discloses all limitations of claim 6, as discussed above, and Profio does not disclose:
wherein the status signal comprises at least one of a rest phase segment and a movement phase segment.
Rasche, however, discloses:
a motion status comprising rest phase and movement phase ([0038]-[0039]: record during systole (phase of greatest movement) and diastole; [0002]: diastole is a low-movement phase).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Profio’s receiving a status signal indicating a motion status to include Profio’s status signal indicating rest and movement phases. The motivation for the combination would have been allow detection of motion phased on a cardiac cycle, since contraction and relaxation of a heart affect quality of X-ray images, as suggested by Rasche ([0038]-[0039]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Profio in view of Izumihara as applied to claim 10 above, and further in view of Nagata et al. (US Patent Pub No. 2007/0053483) - hereinafter referred to as Nagata.
Regarding claim 11, Profio in view of Izumihara discloses all limitations of claim 10, as discussed above, and Profio does not disclose:
specifying a region of interest at the object of interest via a user interface; and
determining the motion at the region of interest.
	Nagata, however, discloses:
specifying a region of interest at an object of interest via a user interface ([0066]: examination plan setting unit 207 comprises a user interface for allowing the operator to set an examination plan, including an examination target region); and
determining a motion at the region of interest ([0070]: examination plan setting unit 207 sets conditions associated with ECG gated scanning).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Profio’s method of receiving a signal indicating motion status to include Nagata’s method of determining a motion at a specified region of interest. The motivation for the combination would have been to “allow[ing] the operator to set an examination plan (at a specific target)”, as taught by Nagata ([0066]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Profio in view of Izumihara as applied to claim 10 above, and further in view of Jain et al. (US Patent Pub No. 2018/0235564, priority date of 22 Feb 2017) - hereinafter referred as Jain.
Regarding claim 12, Profio in view of Izumihara discloses all limitations of claim 10, as discussed above, and Profio does not disclose:
normalizing an average intensity of a sequence of X-ray images being acquired by the X-ray imaging apparatus using different focal spot sizes and different doses for X-ray pulses corresponding to the X-ray images; and
applying a noise reduction algorithm to the sequence of X-ray images.
	Jain, however, discloses:
normalizing an average intensity of a sequence of X-ray images being acquired by an X-ray imaging apparatus using different focal spot sizes and different doses for X-ray pulses corresponding to the X-ray images ([0038]: average of the local attenuation obtained by low-pass filtering one of the small and large focal-spot images to represent an averaged local attenuation; [0023]: dose constraints in smallest focal-spot size; [0031]: larger focal spot for normal exposure); and
applying a noise reduction algorithm to the sequence of X-ray images ([0045]-[0050]: denoising and/or filtering images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Profio’s method of determining an acquisition mode to include Jain’s method of normalizing and applying a noise reduction algorithm. The motivation for the combination would have been “to achieve a better signal-to-noise ratio (SNR) than the small focal-spot image and a better resolution than the large focal-spot image”, as taught by Jain ([0001]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Grass et al. (US PG Pub No. 2014/0307852) discloses at least utilizing different focal spots at a particular cardiac cycle (see at least [0040]); and
Senzig et al. (US PG Pub No. 2012/0243761) discloses at least acquiring data via a plurality of focal spots during multiple phases of a cardiac cycle (see at least claim 3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793